Citation Nr: 1758793	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of herbicide agent exposure, to include swelling of the whole body, shortness of breath, rashes, chronic bleeding of the gums, cramping and burning in the lower extremities, and renal insufficiency.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to February 1972, including service in the Republic of Vietnam

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in January 2017.  The hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he occasionally experiences swelling in various parts of his body as secondary to exposure to herbicide agents in Vietnam. Recently, the Veteran submitted a statement from his physician Dr. P. Bessas, which indicates a potential association between herbicide agent exposure and the Veteran's swelling problems, shortness of breath rashes, chronic bleeding of the gums, cramping and burning in the lower extremities, and renal insufficiency.  The duty to obtain a VA examination is therefore triggered.  Updated VA and private treatment records should also be secured.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to include updated records from Drs. Bessas and Ferdows.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his reported swelling of the whole body, shortness of breath, rashes, chronic bleeding of the gums, cramping and burning in the lower extremities, and renal insufficiency.  A copy of this REMAND and the entire claims file must be provided to, and reviewed by, the examiner.  All indicated tests and studies should be undertaken and all findings reported in detail.

Thereafter, the examiner should respond to the following inquiries:

(a)  Identify all disabilities manifested by swelling of the whole body, shortness of breath, rashes, chronic bleeding of the gums, cramping and burning in the lower extremities, and renal insufficiency present since September 2011.  

(b)  For each disability so diagnosed, please opine as to whether it is at least as likely as not that such disability had its onset in or is otherwise related to service, to include as a result of conceded herbicide agent exposure therein.  In addressing this question, please discuss the January 2017 letter from Dr. Bessas. 
Robust rationale should be provided for any opinions offered.  If an opinion cannot be rendered without resort to speculation, it is essential that the examiner provide a rationale for the conclusion that speculation is necessary, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


